United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3163
                                   ___________

Almaz Tessema Lemi,                   *
                                      *
            Petitioner,               *
                                      * Petition for Review of
      v.                              * an Order by the Immigration
                                      * and Naturalization Service.
John Ashcroft, Attorney General of    *
the United States,                    *    [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                         Submitted: August 1, 2003
                             Filed: August 5, 2003
                                  ___________

Before BOWMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Ethiopian citizen Almaz Tessema Lemi petitions for review of an order of the
Board of Immigration Appeals (BIA), which dismissed her appeal of an Immigration
Judge’s denial of her application for asylum and withholding of removal. For
reversal, Lemi argues that the interpreter’s incompetence at the hearing denied her
due process. She also argues that the BIA erred in finding that she did not show past
persecution, and in denying her an opportunity to seek relief under the Convention
Against Torture. After careful review of the record, we deny the petition because the
BIA’s decision was supported by substantial evidence. See Feleke v. INS, 118 F.3d
594, 598 (8th Cir. 1997) (standard of review).
       We conclude that even assuming the interpretation error alleged by Lemi and
assuming that her testimony was credible and supported a finding of past persecution,
the record does not support a well-founded fear of future persecution. See Francois
v. INS, 283 F.3d 926, 930 (8th Cir. 2002) (if alien shows past persecution, agency has
burden of showing that conditions in applicant’s country have changed such that
applicant no longer has well-founded fear of future persecution); Perinpanathan v.
INS, 310 F.3d 594, 599 n.1 (8th Cir. 2002) (State Department reports are persuasive
authority for determining whether asylum-seeker has well-founded fear of future
persecution). In addition, we conclude that Lemi’s claims for withholding of removal
and relief under the Convention against Torture--based upon the same evidence--fail.
See 8 C.F.R. § 208.16(c)(2) (2002); Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.
2001) (standard of review).

      Accordingly, we deny the petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-